Citation Nr: 1622834	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-33 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD).
 
2. Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 until November 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO). 

The Veteran testified before the undersigned Veterans Law Judge via video conference in May 2014; a transcript of that hearing is associated with the claims folder and has been reviewed.

In a June 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for a mental condition. In response to the June 2015 decision denying service connection for a mental condition, the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC). In April 2016, the Court granted a Joint Motion for Partial Remand (JMR) filed by the parties, which requested a vacatur and remand of the portion of the June 2015 decision addressing the claim for a mental condition. The appeal has now returned to the Board for further action.

While the Veteran's claim currently on appeal was adjudicated as entitlement to service connection for a mental condition by the RO, the medical evidence of record reveals a diagnosis of PTSD. The United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the issue has been recharacterized as shown on the title page and encompasses all reasonably related acquired psychiatric disorders, to include PTSD.

In regard to the issue of entitlement to service connection for asthma, the Board remanded the issue in June 2015 for further development. Specifically, the Board instructed the RO to obtain a medical examination/opinion. A review of the claims folder reflects that the RO has complied with the June 2015 remand instruction by obtaining a medical opinion in September 2015 and subsequently issuing a supplemental statement of the case (SSOC).

The issue of entitlement to service connection for an acquired psychiatric condition, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has asthma causally related to, or aggravated by, active service.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in August 2010.

In regard to the issue of entitlement to service connection for asthma VA has a duty to assist the Veteran in the development of the claim. The claim file includes medical records and the statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for service connection for asthma which VA has a duty to obtain. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has asthma due to military service. (See July 2009 VA Veteran's Application for Compensation and/or Pension). An essential element of a claim for service connection is evidence of a current disability. The claims folder reflects that the Veteran has been diagnosed and treated for asthma. (See May 2010 private medical record). Thus, the first element has been met.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease. The claims folder does not consist of an asthma condition during his military service. While the Veteran has asserted that he was exposed to mustard gas during his basic training, there is no competent credible evidence of such exposure.

Generally, a third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms. The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding. Thus, the third requirement has not been met.  

As noted above the Veteran's STRs are negative for any complaints of, or treatment for, an asthma condition. Further the Veteran has stated that his asthma condition did not begin until after service (See July 2009 VA Form 21-526 Veteran's Application for Compensation and/or Pension and September 2015 Disability Benefits Questionnaire (DBQ)).

In the present claim, there is no competent and credible clinical and/or lay opinion which supports a finding that the Veteran has asthma which is causally related to, or aggravated by, active service. In addition, there is no continuity of symptomatology which supports a causal relationship between asthma and active service.

In a September 2015 DBQ , the examiner opined that the Veteran's current asthma condition is less likely as not related to, or aggravated by, his military service. The examiner explained that the claims folder has no evidence that the Veteran was exposed to mustard gas. Further, the examiner noted that the Veteran's service treatment records do not mention an asthma condition during his military service.

While the Veteran may sincerely believe that his asthma condition is related to his service, the Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of mustard gas exposure-related disabilities and the claimed condition. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for asthma is denied.


REMAND

The Veteran avers that he has a mental condition due to military service. An August 2010 medical record reflects that the Veteran has been treated for PTSD. The claims folder consists of a September 1980 report of mental status evaluation, which reflects no evidence of neurosis or psychosis. The report noted the Veteran's in-service actions of forging a sick slip, hiding from physical fitness formations, failing the academic portions of training, and his tendency of blaming others for his own behavior. Additionally, the report noted the Veteran with a clinical impression of passive-aggressive traits. According to American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5), passive-aggressive disorder is categorized as a personality disorder. For compensation purposes, personality disorders are not disabilities for which service connection may granted. 38 C.F.R. § 4.127.

In an August 2010 medical note, the Veteran's treating physician, Dr. Shin, explained the Veteran has been diagnosed and treated for PTSD with recurrent flashbacks, nightmares, and sleep disturbance. However, the note does not provide a medical opinion as to the relationship between the Veteran's mental condition and his military service. Furthermore, the evidence of record does not reflect that the physician reviewed the claims file. As the medical note fails to provide a medical opinion or an adequate rationale as to the Veteran's current mental condition, the Board finds the mental note to be insufficient to decide the claim.

Moreover, the claims folder does not reflect, nor does the Veteran contend, a.) he has PTSD related to an in-service stressor, b.) he engaged in combat with the enemy and the claimed stressor is related to combat, c.) he has a stressor related to fear of hostile military or terrorist activity that has been confirmed by a psychologist or psychiatrist, d.) he was a prisoner of war, or e.) he experienced an in-service personal assault to include military sexual trauma (MST). Rather, the Veteran has conceded that there was no in-service incident or occurrence that led to his current mental condition. (See hearing transcript page 9).

The claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his asserted mental condition. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

As mentioned above, the claims folder reflects that the Veteran has been diagnosed with PTSD. While the Veteran has conceded that there was no in-service incident or occurrence that led to his current mental condition, he still contends that his psychiatric disorder may be associated with his active military service.

In this case, without an adequate medical examination and medical opinion in regard to the Veteran's psychiatric disorder, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for an acquired psychiatric condition, to include PTSD.


Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for an acquired psychiatric disorder, to include PTSD; complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA mental health examination in regard to the claims to service connection for PTSD and any acquired psychiatric disorder. The clinician is requested to furnish whether it is at least as likely as not (50 percent or greater) that the Veteran has an acquired psychiatric disorder related to, or aggravated by, his military service. Any opinion should include a complete rationale.

If the examiner concludes that the Veteran does have PTSD, the examiner must note the stressor. The noted stressor must be supported by credible evidence.

The clinician must consider the entire claims file to include: a.) the STRs, to include the September 1980 report of mental status evaluation, which reflects no evidence of neurosis or psychosis and the clinical impression of passive-aggressive traits; b.) the Veteran's reported symptoms regarding his mental disabilities; c.) the August 2010 medical note; and d.) the May 2014 hearing transcript in which the Veteran concedes that there no in-service incident or occurrence that led to his current mental condition.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If any of the benefits sought on appeal are not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


